 1                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 2                                  SAN FRANCISCO DIVISION
 3

 4
     DROPLETS, INC.,                                     Case No. 12-cv-03733-JST
 5
                         Plaintiff,                      [PROPOSED] ORDER RE OATH
 6                                                       HOLDINGS INC. AND OATH, INC.’S
            v.                                           ADMINISTRATIVE MOTION TO FILE
 7                                                       MATERIALS UNDER SEAL RE MOTION
     YAHOO!, INC.,                                       TO INTERVENE
 8
                         Defendant.
 9

10          Before the Court is Oath Holdings Inc. and Oath, Inc. (d/b/a Verizon Media)’s (together
11   “Oath”) Administrative Motion to File Materials Under Seal. Having considered the Motion to
12   Seal, the documents to be filed under seal, the parties’ arguments and written submissions, the
13   relevant law, and the record in this case, the Court finds that there are “compelling reasons” for
14   granting the Motion to Seal. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th
15   Cir. 2016). Disclosure of the confidential and proprietary business information in the documents
16   at issue would create a risk of injury, in that competitors could use such information to “gain a
17   competitive advantage in the marketplace.” Intel Corp. v. Via Techs., Inc., 198 F.R.D. 525, 531
18   (N.D. Cal. 2000).
19          Oath’s Motion is therefore GRANTED and it is hereby ORDERED that the following
20   documents and portions thereof shall be filed under seal:
21

22           Document                     Identification of           Party Proposing Sealing or
                                           Portions to be            Redaction and Basis Therefor
23                                           Redacted
      Oath’s Notice of Motion         Passages citing the        Proposed to be sealed by Oath Inc., Oath
24    and Motion to Intervene         Confidential Assignment    Holdings Inc., and Altaba, Inc.:
                                      and Transfer Agreement     Information in this document has been
25
                                      and confidential Verizon   designated    confidential    by     the
26                                    corporate structure        producing party and notice is given
                                                                 under Civil L.R. 79-5(e)(1). Hector
27                                                               Decl., ¶ 3.

28

                                                                           [PROPOSED] ORDER GRANTING
                                                                         ADMINISTRATIVE MOTION TO FILE
                                                                                MATERIALS UNDER SEAL
 1   Confidential Assignment   Entire document          Proposed to be sealed by Oath Inc., Oath
     and Transfer Agreement                             Holdings Inc., and Altaba, Inc.:
 2                                                      Information in this document has been
 3                                                      designated    confidential    by     the
                                                        producing party and notice is given
 4                                                      under Civil L.R. 79-5(e)(1). Hector
                                                        Decl., ¶ 3.
 5

 6        IT IS SO ORDERED:

 7
          DATED: August 23, 2019                     ____________________________
 8                                                   The Honorable Jon. S. Tigar
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  [PROPOSED] ORDER GRANTING
                                                 2              ADMINISTRATIVE MOTION TO FILE
                                                                       MATERIALS UNDER SEAL
